Citation Nr: 0911972	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  02-19 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a compensable rating for hemorrhoids.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1965 to July 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, continued a noncompensable rating for hemorrhoids.  In 
his December 2002 VA Form 9, Substantive Appeal, the Veteran 
requested a Travel Board hearing; in February 2003, he 
withdrew the hearing request.  In August 2004 and in March 
2006 this matter was remanded for further development.  


FINDING OF FACT

At no time during the appeal period are the Veteran's 
hemorrhoids shown to have been more than moderate in degree.  


CONCLUSION OF LAW

A compensable rating for hemorrhoids is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code (Code) 7336 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  March 2002 and August 2004 
letters explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, the 
evidence he was responsible for providing, and advised him to 
submit any evidence or provide any information he had 
regarding his claim.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), 
the United States Court of Appeals for Veterans Claims 
(Court) outlined the notice that is necessary in a claim for 
an increased rating.  The Court held, in essence, that the 
Secretary must give the claimant (1) notice that, to 
substantiate such claim, the claimant must provide (or ask 
the Secretary to obtain) evidence of a worsening of the 
condition and its impact on employment and daily life; (2) 
notice of how disability ratings are assigned; (3) general 
notice of any diagnostic code criteria for a higher rating 
that would not be satisfied by evidence of a noticeable 
worsening of symptoms and effect on functioning (such as a 
specific measurement or test result); and (4) examples of the 
types of medical and lay evidence the veteran may submit to 
support an increased rating claim.  

The Veteran did not receive timely notice that substantially 
complied with the requirements of Vazquez-Flores.  While this 
notice error is presumed prejudicial, the Board finds that it 
did not affect the essential fairness of the adjudication 
because a reasonable person could be expected to understand 
from the notice given what was needed to substantiate the 
claim, and the record reflects that the Veteran has actual 
knowledge of the further Vazquez-Flores notice requirements.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-
Flores, 22 Vet. App. at 48 (actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim) (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)).  

March 2002 and April 2006 letters provided the Veteran notice 
that he needed to submit evidence showing his service-
connected disability had gotten worse.  The April 2006 letter 
also explained how disability ratings are assigned (including 
that the impact of the disability on employment is 
considered), and provided examples of the types of medical 
and lay evidence the Veteran could submit to support the 
claim.  A November 2002 statement of the case (SOC) and an 
October 2005 supplemental SOC (SSOC) informed him of the 
criteria for rating hemorrhoids.  April 2006 descriptions he 
provided regarding the effect the disability has on his daily 
life evidence an awareness on his part that such information 
is pertinent in substantiating a claim for a higher rating.  
The Veteran's detailed descriptions of his symptoms, 
including in a statement in April 2006, reflect an awareness 
of what symptoms (to include bleeding) warrant an increased 
rating.  A January 2009 SSOC readjudicated the claim after 
further evidence was received following the Board's remand.  
The Veteran has not been prejudiced by this process.  

All available identified pertinent treatment records have 
been secured, and the RO arranged for the Veteran to be 
examined (in March 2002 and in December 2008).  VA's duty to 
assist the Veteran is met.  

B.	Factual Background

The Veteran's service treatment records (STRs) show that 
service separation examination, he was found to have a 
"small hemorrhoidal tag at 12 O'clock."  An October 1969 
rating decision granted service connection for hemorrhoids, 
rated 0 percent; an April 1999 rating decision continued such 
rating.  

The instant claim for increase was received in February 2002.  

VA outpatient treatment records from August 2001 to March 
2002 include a February 2002 report noting the Veteran's 
complaints of constipation, and that he was treated for 
hemorrhoids with creams and suppositories.  

On March 2002 VA examination, the Veteran reported that he 
has periodic bleeding and that the hemorrhoids had thrombosed 
approximately every two to three months, but did not remain 
so throughout.  His current symptoms were constipation and 
being unable to sit or walk when the hemorrhoid thrombosis 
flare-up.  His medication was reported as Konsyl-D.  
Examination found a hemorrhoid in the dorsal midline, 
approximately 1 cm long that was both internal and external.  
It was reducible, non-thrombosed and with no evidence of 
bleeding.  The examiner opined that the disability did not 
cause anemia, and had no functional impact on the Veteran's 
usual occupation or daily activities.  

July to September 2002 VA outpatient treatment records show 
that in July 2002 the Veteran was diagnosed with "anemia 
with leucopenia with patchy hypocellular marrow (left iliac 
crest)."  A September 2002 treatment report states that the 
cause of his anemia was unknown.  

A September 2002 Agent Orange Veterans Registry evaluation 
found the Veteran had slight anemia (low blood iron) and 
hemorrhoids.  

In his December 2002 Substantive Appeal, the Veteran 
indicated that his hemorrhoids were constant and recurrent, 
that he was underweight and anemic, and that he had been 
unable to hold several jobs because of the health problems.  
He stated that he had been to emergency rooms for hemorrhoid 
flare-ups and bleeding; that his bowels are very irregular; 
and that he had been so constipated and bloated that on 
several occasions he became ill.  

December 2002 to August 2005 VA outpatient treatment records 
(obtained pursuant to the March 2006 Board remand) include a 
July 2004 emergency room report noting the Veteran's 
complaints of worsening pressure in his abdomen and 
constipation.  It was noted that a June 2004 abdomen X-ray 
showed mild constipation, but was otherwise normal.  The 
Veteran was given an enema and stool softener; he reported 
taking enemas twice over the last week, but still complained 
of feeling "stopped up," cramping and a pressure sensation 
in the abdomen.  It was noted he had a bright red blood per 
rectum (BRBPR) twice over the last two weeks, resulting in 
trace blood on toilet paper.  Magnesium citrate and Dulcolax 
were prescribed for the constipation.  An August 2005 report 
notes the Veteran had a history of hemorrhoids, at times 
pruritic; he used hydrocortisone cream to relieve itchiness.  

In an April 2006 communication, the Veteran reported a 
history of difficulty maintaining employment because of his 
various disabilities, and listed the dietary changes he had 
made to accommodate his stomach sensitivity and his 
hemorrhoids.  

Private treatment records from Kaiser Permanente received in 
June 2006 note complaints of constipation and hemorrhoids, 
without evidence of thrombosis.  

VA treatment records received in September 2006 include a 
September 2006 report listing the Veteran's current 
medications for constipation as docusate sodium and 
hydrocortisone acetate.  

On December 2008 VA examination, the Veteran reported that he 
was initially treated for hemorrhoids with stool softeners, 
laxatives, and fiber supplement with only transient relief of 
constipation and hemorrhoidal symptoms.  Review of the 
medical records revealed treatment with Metamucil, ducosate, 
fleets enemas, magnesium citrate, and ducolax.  The Veteran 
indicated his constipation had been more controlled since 
initiation of "ducosate 250mg BID and Senna 2 tablets qPM in 
09-08 and this has been associated with a decrease in his 
associated hemorrhoidal symptoms . . ."  He denied recurrent 
rectal bleeding, decrease in prolapse to occurring 
intermittently with defecation, but not occurring 
spontaneously between bowel movements, markedly decreased 
straining, tenesmus, pruritis, and pain.  Examination found a 
small non-thrombosed external hemorrhoid; a moderate internal 
hemorrhoid; and two additional small internal hemorrhoids.  
There was no swelling or erythema, and no evidence of anal 
leakage, fissures, fistulas, perianal erythema, pain, 
bleeding, friability, prolapse, thrombosis, fissures, or 
other anal lesions.  The examiner specifically noted that 
there had been no bleeding for the past 2-3 months since the 
institution of an effective regimen for constipation.  The 
hemorrhoids were diagnosed as Grade 2 (prolapse only with 
defecation with spontaneous reduction and no prolapse between 
bowel movements) by physiology and small to moderate size on 
rectal exam and anoscopy.  

C.	Legal Criteria and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In a claim for an increased rating, "staged" ratings are 
appropriate where the factual findings show distinct time 
periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Hemorrhoids are rated under 38 C.F.R. § 4.114, Code 7336, 
which provides that a 0 percent rating is warranted for mild 
or moderate hemorrhoids; a 10 percent rating is warranted for 
large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue, evidencing frequent recurrences; and a 20 
percent rating is warranted for hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.  
38 C.F.R. § 4.114, Code 7336.  

Based on a review of the evidence of record, the Board 
concludes that the Veteran is not entitled to an increased 
rating for his hemorrhoids.  A close review of the record 
reveals no distinct period during which the criteria for the 
next higher (10 percent) rating for hemorrhoids were met.  
See Hart, 21 Vet. App. at 509-10. 
The evidentiary record outlined above does not show that at 
any time during the appellate period the Veteran's 
hemorrhoids were found to be more than moderate. Treatment 
records do show he was found to have small to moderate-sized 
hemorrhoids, but there was no objective evidence of bleeding 
(and when the Veteran reported a history of bleeding, he 
indicated it was intermittent, not persistent).  And while 
the Veteran has been found to have anemia, it has not been 
found related (secondary) to his hemorrhoids.  (Notably, in a 
September 2002 report he indicated he has had anemia all his 
life).  Significantly, a March 2002 VA examiner opined the 
hemorrhoids did not cause anemia (therefore, it is not 
secondary to hemorrhoids, so as to warrant a 20 percent 
rating under Code 7336).  

There has been no objective evidence that the Veteran's 
hemorrhoids are large, thrombotic, or irreducible, or with 
excessive redundant tissue evidencing frequent recurrence.  
No treatment or examination report describes them as large; 
and they have consistently been described as non-thrombotic.  
To the extent that the Veteran describes his hemorrhoids as 
thrombosed, such allegation has not been clinically confirmed 
during the appeal period.  This is a clinical finding, beyond 
the capability of the Veteran to observe as a layperson.  See 
Jandreau v. Nicholson, 492, F.3d 1372, 1376-77 (2007).  It is 
also noteworthy that many of the Veteran's complaints pertain 
to constipation which has never been reported to be a symptom 
of hemorrhoids, and is not considered in rating such entity.

The Board has considered whether this matter warrants 
referral for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  However, the record reflects that the 
manifestations of the hemorrhoids shown are encompassed by 
the schedular criteria.  The Veteran has not required 
frequent hospitalization for hemorrhoids, nor is there any 
indication in the record that they result in any significant 
industrial impairment.  Consequently, referral for 
extraschedular consideration is not indicated.  The Board has 
considered the evidentiary rule requiring that reasonable 
doubt be resolved in a claimant's favor.  38 C.F.R. §  3.102.  
However, as the preponderance of the evidence is against this 
claim, that rule does not apply.  



ORDER

A compensable rating for hemorrhoids is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


